Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John William Clements appeals the district court’s order denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Clements, No. 2:99-cr-00198-4 (S.D.W.Va. Oct. 20, 2008); see also United States v. Dunphy, 551 F.3d 247, 252-56 (4th Cir.2009), petition for cert. filed,, Mar. 20, 2009 (No. 08-1185). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.